—Order, Supreme Court, New York County (Herman Cahn, J.), entered on or about November 1, 1993, which, inter alia, directed the temporary Referee to close the subject medical practice and marshal its assets, whether held nominally by the corporation or by either of the parties, unanimously affirmed, with costs.
The motion court’s direction to the Referee to close the medical practice and marshal all of its assets, including assets owned nominally by either of the parties, was proper in light of the acrimony of the parties’ dispute, and the fact that the principal issue in the underlying action is ownership of the subject practice’s assets, which assets include much more than the one asset, the lease, held in the professional corporation’s name. To the extent that plaintiff-appellant is entitled to any relief, such relief would be properly obtained through an expeditious resolution of the underlying action. Concur — Ellerin, P. J., Nardelli, Lerner, Andrias and Friedman, JJ.